DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “mid-sagittal line 50,” as discussed in [0043] of the published specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 13, 19, 20 and 25 are objected to because of the following informalities:
Claim 1 is objected to because each occurrence of the term “the sensor” (lines 6 and 7) and should be amended to recite “the at least one sensor.”
Claim 13 is objected to because the term “displayed device” should be amended to recite “display[[ed]] device.”
Claim 20 is objected to because each occurrence of the term “the sensor” (lines 5 and 13) and should be amended to recite “the at least one sensor.”
Claim 20 is objected to because the phrase “the signals communicated” in line 3 and in line 6 uses terminology that differs from that of claim 19, which causes confusion regarding antecedent basis. Examiner suggests amending the claim to instead recite “the signals sent” in order to ensure proper antecedent basis for claim terminology.
Claim 25 is objected to because the phrase “signals from the one or more second sensors to the processor and interpreted by the processor to confirm the position of the medical device” is grammatically confusing. Examiner suggests amending the claim to clarify that the claim intends to require a step of using the processor to interpreting the signals, for example, by reciting, “wherein the signals are interpreted by the processor to confirm the position of the medical device.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 - 14 and 19 - 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because there is unclear antecedent basis for “a first sensor.” It is unclear whether the first sensor is the “at least one sensor” recited in claim 1, or if the “first sensor” is required in addition to the sensor(s) of claim 1. For the purposes of examination, the claim will be interpreted as intending the former.
Claim 14 is indefinite because there is unclear antecedent basis for “a first sensor.” It is unclear whether the first sensor is the one required by claim 13. For the purposes of examination, the claim will be interpreted as intending to refer to the first sensor of claim 13. 
Claim 19 is indefinite because there is insufficient antecedent basis for “the position of the medical device within the patient's body communicated by the sensor” in lines 12 - 13. The claim has not set forth that the ‘position of the medical device is communicated’ by the sensor. In contrast, the claim has set forth that the sensor “sends signals containing the information relating to the position.” It is unclear whether the claim intends to set forth that the at least one sensor must both (1) send the “information relating to the position”; and (2) ‘communicate the position of the medical device’ or if the claim is referring to a single element (i.e., the ‘sent information’) using different terminology. Examiner suggests amending the claim to simply recite “the position of the medical device within the patient's body .” 
Claims 20 - 26 are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 7, 10 - 12, 15 - 16, and 19 - 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besz et al. (US 2004/0087877, hereinafter “Besz”).
Regarding claim 1, Besz shows a medical device position notification system (catheter and radiating coil location, abstract) comprising:
a processor (processor, [0093]); 
a display device (monitor, [0052] - [0054]); 
a medical device (catheter 10, [0088] and fig. 1) configured to be inserted into a patient's body; and 
a sensor (coil, [0085]; coil 16, [0089] and fig. 1) associated with the medical device; 
wherein the sensor communicates with the processor via an electrical connection to deliver signals from the sensor containing information relating to a position of the medical device within a patient's body measured by the sensor to the processor (“… indicator signal from a radiating coil,” [0057]; “transmit signals between the radiating coil and the processor,” [0071]; “coil, … used to emit a signal,” [0085]; “the processor is connected to a proximal end of a wire bundle, and the coil is connected to the distal end of the wire bundle,” [0093]; “coil … used to locate the tip of a catheter,” [0101]) in real-time (claim 79: “real-time”);
wherein the display device is coupled to the processor and is configured to display a tracing path of the position of the medical device (“recorded path and the current location of a catheter in a patient as would be displayed,” [0080] and fig. 6; “trace displayed, [0101]; [0105] - [0107]; trace, [0144]) in real-time (claim 79: “real-time”);
further wherein the display device is configured to display a notification of the position of the medical device within the patient's body (graphical representations, [0066] - [0068]; “display … superimposed over a representation of a patient,” [0078] and fig. 4; “route of the catheter … displayed in a manner, which directly relates it to the anatomy of a patient,” [0103] and fig. 6).

Regarding claim 2, Besz discloses the claimed invention substantially as noted above. Besz further shows a memory device storing instructions which, when executed by the processor, cause the processor (processor, [0093]: note that memory as recited is implicit) to: (i) interpret the signals communicated by the sensor (“coil … used to locate the tip of a catheter,” [0101]; “change in the signal detected can be used to determine the path being taken by the radiating coil,” [0140] and description of processor in [0141] - [0142]), and (ii) cause the display device to communicate whether the position of the medical device has reached a predetermined position or deviated from a digestive tract of the patient based on the interpretation of the signals communicated by the sensor (“ … clinician can be sure that the catheter is in the gastrointestinal tract … catheter were to be mistakenly routed into the lung, the path of the catheter's caudal/distal end would be shown on the monitor to deviate from that expected,” [0121] - [0122]).

Regarding claim 3, Besz discloses the claimed invention substantially as noted above. Besz further shows that the sensor is a position sensor (coil, [0085]; coil 16, [0089] and fig. 1).

Regarding claim 7, Besz discloses the claimed invention substantially as noted above. Besz further shows that the displayed notification is a visual symbol in the shape of an organ (graphical representations, [0065] - [0068]; “display … superimposed over a representation of a patient,” [0078] and fig. 4: note organ shapes depicted in fig. 4).

Regarding claim 10, Besz discloses the claimed invention substantially as noted above. Besz further shows that the notification is a visual symbol that is depicted as an image or outline of a stomach when the signals indicate that the medical device is in a stomach of the patient's body (graphical representations, [0065] - [0068]; “display … superimposed over a representation of a patient,” [0078] and stomach 38 in fig. 4; “ … clinician can be sure that the catheter is in the gastrointestinal tract,” [0121] - [0122]).

Regarding claim 11, Besz discloses the claimed invention substantially as noted above. Besz further shows that the notification is a visual symbol that is depicted as an image or outline of a duodenum when the signals indicate that the medical device is in a small intestine of the patient's body (graphical representations, [0065] - [0068]; “display … superimposed over a representation of a patient,” [0078] and duodenum region 42 in fig. 4; “ … clinician can be sure that the catheter is in the gastrointestinal tract,” [0121] - [0122]).

Regarding claim 12, Besz discloses the claimed invention substantially as noted above. Besz further shows that the notification is displayed when the position of the medical device reaches a predetermined position or when the position of the medical device deviates from a predetermined path (graphical representations, [0065] - [0068]; “ … clinician can be sure that the catheter is in the gastrointestinal tract … catheter were to be mistakenly routed into the lung, the path of the catheter's caudal/distal end would be shown on the monitor to deviate from that expected,” [0121] - [0122]).

Regarding claim 15, Besz discloses the claimed invention substantially as noted above. Besz further shows that the predetermined path is along a midline of the patient (refer to mid-sagittal line 32 in figs. 4 and 6: the predetermined path of the medical device is along the midline prior to entry of the device into stomach region 38).

Regarding claim 16, Besz discloses the claimed invention substantially as noted above. Besz further shows that the display device displays a notification of the position of the medical device within the patient's body when the position of the medical device deviates to the right or left of the midline (figs. 4 and 6: display of the position of the medical device relative to mid-sagittal line 32 is a “notification” that is displayed when the position of the medical device deviates to the right or left of the mid-sagittal line 32. Also refer to [0174] - [0175], discussing visual indicators to “warn the clinician of the progression of the radiating coil and thus the catheter into an inappropriate region of the patient.”)

Regarding claim 19, Besz shows a method for medical device position guidance (“guidance and placement and ongoing maintenance of a catheter for enteral nutrition,” [0001]) comprising: 
providing a medical device (catheter 10, [0088] and fig. 1) configured to be inserted into the body and a sensor (coil, [0085]; coil 16, [0089] and fig. 1) associated with the medical device; 
inserting the medical device into an orifice (‘[i]ntubation can be via the mouth or … via a nasal passageway,” [0094]) of the body (“catheter inserted into the alimentary canal,” [0044]; inserting, [0065]); 
electrically connecting the sensor to a processor via a wired connection (wires, [0089], [0092]);
activating the sensor, wherein the sensor measures information relating to the position of the medical device within a patient's body and sends signals containing the information relating to the position of the medical device within the patient's body to the processor via the wired electrical connection (“… indicator signal from a radiating coil,” [0057]; “transmit signals between the radiating coil and the processor,” [0071]; “coil, … used to emit a signal,” [0085]; “the processor is connected to a proximal end of a wire bundle, and the coil is connected to the distal end of the wire bundle,” [0093]; “coil … used to locate the tip of a catheter,” [0101]) in real-time (claim 79: “real-time”), wherein a display device is coupled to the processor and displays the position of the medical device within the patient's body (“recorded path and the current location of a catheter in a patient as would be displayed,” [0080] and fig. 6; “trace displayed, [0101]; [0105] - [0107]; trace, [0144]); 
advancing the medical device inside the body in a direction away from the orifice while the sensor is activated (“manipulating the catheter in the subject body …,” [0068]; intestinal intubation, [0121]); and 
observing the position of the medical device within the patient's body on the display device (“… with aid of the display of the relative positions of the graphical representations,” [0068]), wherein the display device is configured to display a notification of the position of the medical device within the patient's body (graphical representations, [0066] - [0068]; “display … superimposed over a representation of a patient,” [0078] and fig. 4; “route of the catheter … displayed in a manner, which directly relates it to the anatomy of a patient,” [0103] and fig. 6).
.
Regarding claim 20, Besz discloses the claimed invention substantially as noted above. Besz further shows that a memory device stores instructions which, when executed by the processor, cause the processor (processor, [0093]: note that memory as recited is implicit) to: (i) interpret the signals communicated by the sensor (“coil … used to locate the tip of a catheter,” [0101]; “change in the signal detected can be used to determine the path being taken by the radiating coil,” [0140] and description of processor in [0141] - [0142]), and (ii) cause the display device to communicate whether the position of the medical device has reached a predetermined position and/or deviated from the digestive tract of the patient based on the interpretation of the signals communicated by the sensor (“ … clinician can be sure that the catheter is in the gastrointestinal tract … catheter were to be mistakenly routed into the lung, the path of the catheter's caudal/distal end would be shown on the monitor to deviate from that expected,” [0121] - [0122]).

Regarding claim 21, Besz discloses the claimed invention substantially as noted above. Besz further shows that the orifice is a nose (‘[i]ntubation can be via the mouth or … via a nasal passageway,” [0094]).

Regarding claims 22 - 23, Besz discloses the claimed invention substantially as noted above. Besz further shows that the notification of the position of the medical device within the patient's body is displayed when the medical device deviates from the digestive tract and when the signals from the sensor indicate that the medical device enters the trachea and/or lungs (“ … clinician can be sure that the catheter is in the gastrointestinal tract … catheter were to be mistakenly routed into the lung, the path of the catheter's caudal/distal end would be shown on the monitor to deviate from that expected,” [0121] - [0122]).

Regarding claim 24, Besz discloses the claimed invention substantially as noted above. Besz further shows that the notification displayed on the display device is a visual symbol in the shape of an organ (graphical representations, [0065] - [0068]; “display … superimposed over a representation of a patient,” [0078] and fig. 4: note organ shapes depicted in fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 - 6, 13 - 14, 17, and 25 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Besz in view of Sutaria et al. (2018/0078195, hereinafter “Sutaria”).
Regarding claim 4, Besz discloses the claimed invention substantially as noted above. 
Besz further shows that the at least one sensor associated with the medical device comprises a first sensor (coil, [0085]; coil 16, [0089] and fig. 1).
Besz fails to show that the at least one sensor associated with the medical device comprises one or more second sensors, and when the signals of the first sensor are interpreted to indicate that the position of the medical device has deviated from a digestive tract of the patient, signals from the second sensor are provided to the processor and interpreted by the processor to confirm the position of the medical device.
Sutaria discloses guiding medical care based on sensor data from the gastrointestinal tract. Sutaria teaches at least one sensor associated with a medical device (feeding tube 102, fig. 1C), the at least one sensor comprising one or more second sensors (electrode sensors 120-122 to capture ECG data, [0125], which are interpreted broadly as being ‘associated with the medical device’ at least because they are used when the medical device is used), and when the signals of a first sensor (acoustic sensor 104, [0138] and fig. 1C) are interpreted to indicate that the position of the medical device has deviated from a digestive tract of the patient, signals from the one or more second sensors are provided to the processor and interpreted by the processor to confirm the position of the medical device (“monitor 110 analyzes these acoustic signals to determine if the signals indicate an auscultated lower respiratory tract pattern that is typically recorded when the acoustic sensor is located in the larynx, trachea 107 or a bronchus 109,” [0130] - [0132] and step 205 of fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the at least one sensor associated with the medical device comprise one or more second sensors, and when the signals of the first sensor are interpreted to indicate that the position of the medical device has deviated from a digestive tract of the patient, have signals from the second sensor be provided to the processor and interpreted by the processor to confirm the position of the medical device, as taught by Sutaria, in order to warn the clinician that the tube may be located within the lower respiratory tract, such as the larynx, trachea or a bronchus, so that the clinician can then stop tube insertion and withdraw the tube, as suggested by Sutaria ([0132]).

Regarding claim 5, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the first sensor is a position sensor (coil, [0085]; coil 16, [0089] and fig. 1).
Besz fails to show that the one or more second sensors include a carbon dioxide sensor, a vacuum decay sensor, a light sensor, a sound sensor, a pressure sensor, a pH sensor, a humidity sensor, a temperature sensor, or a combination thereof.
Sutaria teaches that the one or more second sensors include a pH sensor (pH sensor 1111, [0196] - [0198] and fig. 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the one or more second sensors include a pH sensor or a temperature sensor, as taught by Sutaria, in order to determine if a patient may tolerate enteral nutrition, as suggested by Sutaria ([0196]). 

Regarding claim 6, Besz discloses the claimed invention substantially as noted above. 
Besz fails to show that the displayed notification is an illuminated visual symbol.
Sutaria discloses guiding medical care based on sensor data from the gastrointestinal tract. Sutaria teaches a displayed notification that is an illuminated visual symbol (“status indicator 401, which displays the color green to signify the tube is placed correctly … tube is placed in the trachea or a bronchus, the status indicator 401 displays the color red,” [0140] and fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the displayed notification be an illuminated visual symbol, as taught by Sutaria, in order to provide the clinician with an intuitive color-based confirmation of whether or not the feeding tube has been positioned properly. 

Regarding claim 13, Besz discloses the claimed invention substantially as noted above. 
Besz fails to show that the displayed notification lights up a first warning color when the sensor indicates that the medical device has deviated from the predetermined path.
Sutaria discloses guiding medical care based on sensor data from the gastrointestinal tract. Sutaria teaches a displayed notification that lights up a first warning color when a sensor (acoustic sensor 104, [0138] and fig. 1C) indicates that a medical device has deviated from a predetermined path (“…algorithm calculations result in an indication that the tube is not placed correctly, … the status indicator 401 displays the color yellow,” [0140] and fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the displayed notification light up a first warning color when the sensor indicates that the medical device has deviated from the predetermined path, as taught by Sutaria, in order to provide the clinician with an intuitive color-based confirmation of whether or not the feeding tube has been positioned properly. 

Regarding claim 14, Besz discloses the claimed invention substantially as noted above. Besz further shows that the at least one sensor associated with the medical device comprises a first sensor (coil, [0085]; coil 16, [0089] and fig. 1).
Besz fails to show that the at least one sensor associated with the medical device comprises one or more second sensors, and that the displayed notification changes from the first warning color to a second warning color when at least one of the one or more second sensors confirms the first sensor indication that the medical device has deviated from the predetermined path.
Sutaria teaches at least one sensor associated with a medical device (feeding tube 102, fig. 1C), the at least one sensor comprising one or more second sensors (electrode sensors 120-122 to capture ECG data, [0125], which are interpreted broadly as being ‘associated with the medical device’ at least because they are used when the medical device is used), and that the displayed notification changes from the first warning color to a second warning color when at least one of the one or more second sensors confirms the first sensor indication that the medical device has deviated from the predetermined path (“monitor 110 analyzes these acoustic signals to determine if the signals indicate an auscultated lower respiratory tract pattern that is typically recorded when the acoustic sensor is located in the larynx, trachea 107 or a bronchus 109,” [0130] - [0132] and step 205 of fig. 2; “… the monitor algorithm calculations result in an indication that the tube is placed in the trachea or a bronchus, the status indicator 401 displays the color red,” [0140] and fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the at least one sensor associated with the medical device comprise one or more second sensors, and to have the displayed notification change from the first warning color to a second warning color when at least one of the one or more second sensors confirms the first sensor indication that the medical device has deviated from the predetermined path, as taught by Sutaria, in order to warn the clinician that the tube may be located within the lower respiratory tract, such as the larynx, trachea or a bronchus, so that the clinician can then stop tube insertion and withdraw the tube, as suggested by Sutaria ([0132]).

Regarding claim 17, Besz discloses the claimed invention substantially as noted above. 
Besz fails to show that the displayed notification is a first confirmation color when the sensor indicates that the medical device has reached a predetermined position.
Sutaria discloses guiding medical care based on sensor data from the gastrointestinal tract. Sutaria teaches a displayed notification is a first confirmation color when a sensor (acoustic sensor 104, [0138] and fig. 1C) indicates that the medical device has reached a predetermined position (“status indicator 401, which displays the color green to signify the tube is placed correctly …,” [0140] and fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the displayed notification be a first confirmation color when the sensor indicates that the medical device has reached a predetermined position, as taught by Sutaria, in order to provide the clinician with an intuitive color-based confirmation of whether or not the feeding tube has been positioned properly. 

Regarding claim 25, Besz discloses the claimed invention substantially as noted above. Besz further shows that the at least one sensor associated with the medical device comprises a first sensor (coil, [0085]; coil 16, [0089] and fig. 1).
Besz fails to show that the at least one sensor associated with the medical device comprises one or more second sensors, the method further comprising the step of providing signals from the second sensor to the processor, wherein the signals are interpreted by the processor to confirm the position of the medical device, when the signals of the first sensor are interpreted by the processor to indicate that the position of the medical device has deviated from a digestive tract of the patient.
Sutaria discloses guiding medical care based on sensor data from the gastrointestinal tract. Sutaria teaches at least one sensor associated with a medical device (feeding tube 102, fig. 1C), the at least one sensor comprising one or more second sensors (electrode sensors 120-122 to capture ECG data, [0125], which are interpreted broadly as being ‘associated with the medical device’ at least because they are used when the medical device is used). Sutaria also teaches a step of providing signals from the one or more second sensors to a processor, wherein the signals are interpreted by the processor to confirm the position of the medical device, when the signals of a first sensor (acoustic sensor 104, [0138] and fig. 1C) are interpreted by the processor to indicate that the position of the medical device has deviated from a digestive tract of the patient (“monitor 110 analyzes these acoustic signals to determine if the signals indicate an auscultated lower respiratory tract pattern that is typically recorded when the acoustic sensor is located in the larynx, trachea 107 or a bronchus 109,” [0130] - [0132] and step 205 of fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the at least one sensor associated with the medical device comprise one or more second sensors, the method further comprising the step of providing signals from the one or more second sensors to the processor, wherein the signals are interpreted by the processor to confirm the position of the medical device, when the signals of the first sensor are interpreted by the processor to indicate that the position of the medical device has deviated from a digestive tract of the patient, as taught by Sutaria, in order to warn the clinician that the tube may be located within the lower respiratory tract, such as the larynx, trachea or a bronchus, so that the clinician can then stop tube insertion and withdraw the tube, as suggested by Sutaria ([0132]).
Examiner note: Regarding the limitation reciting “when the signals of the first sensor are interpreted by the processor to indicate that the position of the medical device has deviated from a digestive tract of the patient,” applicant is reminded that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. See MPEP 2111.04.II and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Therefore, the prior art need not teach “the step of providing signals from the one or more second sensors to the processor and interpreted by the processor to confirm the position of the medical device,” as recited in order to meet the claim. Nonetheless, it is noted in the interest of compact prosecution that the prior art actually does meet this limitation, as discussed above.

Regarding claim 26, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the first sensor is a position sensor (coil, [0085]; coil 16, [0089] and fig. 1).
Besz fails to show that the one or more second sensors include a carbon dioxide sensor, a vacuum decay sensor, a light sensor, a sound sensor, a pressure sensor, a pH sensor, a humidity sensor, a temperature sensor, or a combination thereof.
Sutaria teaches that the one or more second sensors include a pH sensor (pH sensor 1111, [0196] - [0198] and fig. 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the one or more second sensors include a pH sensor or a temperature sensor, as taught by Sutaria, in order to determine if a patient may tolerate enteral nutrition, as suggested by Sutaria ([0196]). 


Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Besz in view of Strommer et al. (US 6,233,476, hereinafter “Strommer”).
Regarding claims 8 - 9, Besz discloses the claimed invention substantially as noted above. Besz further shows that the displayed notification is a visual symbol that is depicted as an image or outline of an organ when the signals indicate that the medical device is in an organ of the patient's body (graphical representations, [0065] - [0068]; “display … superimposed over a representation of a patient,” [0078] and fig. 4). Besz also contemplates the medical device entering a lung of the patient's body (“if the caudal/distal end of the catheter were to be mistakenly routed into the lung, the path of the catheter's caudal/distal end would be shown on the monitor to deviate from that expected,” [0121]). 
However, Besz does not explicitly discuss visual symbol that is depicted as an image or outline of a right or left lung when the signals indicate that the medical device is in a right or left lung, respectively, of the patient's body.
Strommer discloses a medical positioning system. Strommer teaches a visual symbol that is depicted as an image or outline of a right and left lung when signals indicate that a medical device is in a right or left lung of the patient's body (“… superimposes the coordinates 250 of the tip of surgical tool 264264 with a pre-detected image 252 of the treated area… the lungs 280 of the patient,” col. 12, lines 51 - 58 and figs. 3A - 3B. Note that while the tip is depicted in the right lung in fig 3B, the tip would be depicted int eh eft lung if the signals indicated that the tip was disposed in the left lung instead of the right lung). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the visual symbol be depicted as an image or outline of a right or left lung when the signals indicate that the medical device is in a right or left lung, respectively, of the patient's body, as taught by Strommer, in order to allow the physician to visually observe the location of the medical device relative to a representation of the anatomy in which the medical device is located, as is well-understood and routine in the art.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Besz in view of Lash et al. (US 9,114,226, hereinafter “Lash”).
Regarding claim 18, Besz discloses the claimed invention substantially as noted above. 
Besz fails to show that the displayed notification is a flashing visual symbol.
Lash discloses avoidance of blood vessels during a surgical procedure (abstract). Lash teaches a displayed notification that is a flashing visual symbol (flashing display, col. 19, lines 50 - 63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the displayed notification be a flashing visual symbol, as taught by Lash, in order to quickly draw the surgeon’s attention to the screen when needed, as is well-understood and routine in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793